Citation Nr: 0817355	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  03-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
establish entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1979 to October 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit on appeal.

In January 2006, the veteran appeared before the undersigned 
Veterans Law Judge and testified regarding his 
symptomatology.  A transcript is of record.


FINDINGS OF FACT

1.  The October 1998 rating decision denying the claim for 
entitlement to service connection for PTSD is final.

2.  The evidence associated with the claims file subsequent 
to the October 1998 rating decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD.

3.  The veteran did not serve in Vietnam.

4.  The veteran did not engage in combat with the enemy.

5.  The veteran's diagnosis of PTSD is not based on any 
verified,  credible stressor from his period of active 
service, and was not caused or aggravated by any incident of 
active service. 




CONCLUSIONS OF LAW

1.  Evidence received since the final October 1998 RO 
decision denying the veteran's claim for service connection 
for post traumatic stress disorder is new and material, and 
the veteran's claim for that benefit is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2007).

2.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in December 
2001. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
an April 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements are associated with the claims file. The veteran 
was not afforded a VA examination. However, because the 
application to reopen his claim is presently denied, VA's 
duty to assist has not attached and there is no basis upon 
which to direct a medical examination. 38 U.S.C.A § 
5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 
(1996) (Holding that unless new and material evidence has 
been submitted, the duty to assist does not attach); see also 
Woehlaert v. Nicholson, 21 Vet.App. 456 (Holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.) 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

Whether new and material evidence has been submitted to 
establish entitlement to service connection for post 
traumatic stress disorder.

The veteran filed a claim of service connection for post 
traumatic stress disorder which was denied in an October 1998 
rating decision. The veteran was apprised of the rating 
decision, but he did not appeal. Thus, the denial is final, 
and the merits of the claim (i.e., whether service connection 
may be granted for the claimed PTSD) may not be examined 
unless the veteran submits "new and material" evidence 
sufficient to reopen the claim. 38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1103.  

In September 2001, the veteran requested to reopen his claim 
of service connection for PTSD.  Therefore, the veteran's 
current claim is one for the reopening of a previously denied 
claim and requires the submission of new and material 
evidence.  In a June 2002 rating decision, the RO denied the 
veteran's claim.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim. The Board will therefore undertake a de 
novo review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
veteran seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the veteran what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2006.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the October 1998 rating decision that denied 
service connection for PTSD, the evidence of record consisted 
of service treatment and personnel records, VA medical 
records, and statements by the veteran. Subsequently, 
additional lay statements from the veteran, hearing 
testimony, Social Security Administration records, United 
States Marine Corps Command Chronology Reports from the 1st 
Battalion 2nd Marines from January 1979 to December 1981, and 
VA treatment records which indicate a diagnosis of PTSD have 
been associated with the claims file. The evidence submitted 
subsequent to the October 1998 rating decision is new, in 
that it was not previously of record, and is also material. 
In October 1998, the claim was denied as the RO determined 
there was no confirmed diagnosis of PTSD.   The additional 
evidence is "material" because it raises a possibility of a 
diagnosis of PTSD, and the records therefore relate to the 
unestablished elements of a current disability and a nexus to 
service.

The additional evidence received since the October 1998 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

Accordingly, the claim of service connection for PTSD is 
reopened.  


Entitlement to service connection for Post Traumatic Stress 
Disorder.

The veteran seeks service connection for PTSD.  Specifically, 
he reports that he saw a close friend get hit in the mouth 
with a smoke grenade, which knocked out five teeth; he 
reports that while in training in Norway, he saw several 
soldiers with frost bite; and the veteran reports digging 
fellow soldiers out from underneath an avalanche while in 
Norway.  The veteran also contends that he was beaten up by a 
gang of drill instructors.  In light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claim 
for service connection for PTSD fails.   

Service connection for PTSD requires a medical diagnosis of  
the disorder; credible supporting evidence that the claimed  
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f). 

The veteran has a current diagnosis of PTSD, (during a May 
2005 psychotherapy consultation, the veteran was diagnosed 
with PTSD, and in April 2006, a VA examiner diagnosed PTSD) 
the remaining question is whether there is an in-service 
stressor; if there is evidence of combat service or 
corroborating evidence that his claimed stressors occurred. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records,  
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v.  
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993). 

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is  
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142  
(1997). 

As there is no evidence associated with the veteran's 
personnel records and claims file that the veteran engaged in 
combat, the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  

In January 2005, a VA examiner noted the veteran reported 
problems dealing with memories of being trapped by snow in 
Norway and seeing a friend get hit in the mouth with a 
grenade canister.  

As noted above, in a May 2005 VA psychotherapy consultation, 
the veteran was diagnosed with PTSD.  He reported nightmare 
and visions of what he identified as traumatic events while 
he served in the Marine Corps.  In April 2006, the veteran 
was diagnosed with PTSD.  There was no report concerning the 
veteran's in-service stressors.

In January 2006, the veteran had a hearing with the 
undersigned Veterans Law Judge.  The veteran testified that 
he was beaten by his drill instructor, that his friend was 
hit in the mouth with a smoke grenade during a training 
exercise, that he helped dig out Marines from an avalanche in 
Norway, and bombs were dropped near him in training for a 
possible invasion of Iran.  

In this case, there is insufficient evidence to establish 
that the claimed stressors occurred. To the extent that the 
veteran has provided an account of his stressors, they are 
not verifiable. The veteran's service treatment records 
indicated no evidence of treatment that would be consistent 
with a beating by a "gang" of drill instructors.  Further, 
the RO requested and received the Command Chronologies from 
the United States Marine Corps Archives and Special 
Collections in April 2007.  These unit histories provide no 
detail regarding the veteran's claimed stressors.  There is 
no information concerning an avalanche which trapped Marines 
in Norway.  The unit histories reported no unusual incidents 
occurred while in Norway.  Finally, in a March 2007 letter, 
the RO submitted the name and rank of the Marine who the 
veteran claimed was struck in the mouth with the smoke 
grenade, as provided by the veteran.  There was no 
information provided by the United States Marine Corps 
regarding any injury of this nature.  In summary, there is no 
information contained in the unit histories which 
corroborates any of the stressors reported by the veteran.

There is no medical or lay evidence, other than the veteran's 
uncorroborated lay testimony, to support the veteran's 
account of his stressors. The veteran's lay  testimony, by 
itself, is insufficient to establish the  occurrence of a 
requisite stressor supporting service connection for PTSD. 
See Cohen, 10 Vet. App. at 142. 

Although the veteran has a diagnosis of PTSD that relates the 
disorder to his claimed in-service stressors, the diagnosis 
is based on the examiner's subjective belief of the veteran's 
claimed stressors. The opinion of a mental health  
professional, based on a post-service examination of the 
veteran, cannot be used to establish an in-service stressor 
for PTSD service connection purposes. See Cohen, 10 Vet. App. 
at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 395-396  
(1996)). It is well-settled law that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber  
happens to be a medical professional. See Leshore v. Brown, 8  
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229,  
233 (1993).  

Accordingly, the preponderance of the veteran is against the 
veteran's claim. As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert  
v. Derwinski, 1 Vet. App. 49, 58 (1991). 



ORDER

New and material evidence has been submitted and the 
application to reopen the claim of entitlement to service 
connection for post traumatic stress disorder is granted.

Service connection for post traumatic stress disorder is 
denied.

____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


